            Case 2:18-cr-00255-JAD-EJY Document 29 Filed 08/29/19 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   PATRICK BURNS
     Nevada Bar No. 11779
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
 5   Las Vegas, Nevada 89101
     Phone: (702) 388-5069 / Fax: (702) 388-5087
 6   John.P.Burns@usdoj.gov

 7   Representing the United States of America

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10    UNITED STATES OF AMERICA,
                                                   Case No. 2:18-CR-00255-JAD-EJY
11               Plaintiff,
                                                   GOVERNMENT’S NOTICE OF
          vs.                                      EXPERT WITNESS EVIDENCE
12
      CHARLES ELLIS,
13
                 Defendant.
14

15          The United State of America, by and through NICHOLAS A. TRUTANICH, United

16   States Attorney, and PATRICK BURNS, Assistant United States Attorney, hereby

17   respectfully submits this Government’s Notice of Expert Witness Evidence.

18                                 Notice of Expert Witness Evidence

19          Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G), and Federal Rules of

20   Evidence 702-705, please take notice that the government intends to call as witnesses the

21   following individuals to testify to the noticed matters described below:

22          •       Daniel H. Yun is a Special Agent with the Bureau of Alcohol, Tobacco,

23   Firearms and Explosives (ATF) currently assigned to ATF’s Las Vegas Field Office. Agent

24   Yun is an expert in the investigation, identification, and commercial tracing of firearms and
             Case 2:18-cr-00255-JAD-EJY Document 29 Filed 08/29/19 Page 2 of 4



 1   ammunition, and will testify as to the collectability of the particular firearms sold by defendant

 2   as identified in the discovery already produced to defendant. Specifically, he will testify that

 3   the following make and model firearms (or their functional equivalents) are not commonly

 4   considered collectable firearms within the commercial and collectable markets for firearms:

 5               o Zastava, model N-Pap M70, 7.62mm caliber pistol;

 6               o Zastava, model PAP M85 NP, 5.56mm caliber pistol;

 7               o Extar, LLC, model EXP556, 5.56mm caliber pistol;

 8               o Masterpiece Arms, model MPA10T, .45-caliber pistol;

 9               o Masterpiece Arms, model MPA30T, 9mm caliber pistol;

10               o DPMS Inc., Model A15, .223 caliber rifle;

11               o SCCY Industries, LLC, model CPX-1, 9mm caliber pistol; and

12               o Any Hi-Point brand pistol or rifle.

13   Agent Yun will further testify that the make and model of firearms defendant purchased on

14   the following dates (or their functional equivalents) are not commonly considered collectable

15   firearms within the commercial and collectable markets for firearms: 1

16               o the nine firearms defendant purchased on or about January 19, 2017, at federal

17                   firearms dealer Ventura Munitions located in Las Vegas, Nevada;

18               o the six firearms defendant purchased on or about February 2, 2017, at Ventura

19                   Munitions located in Las Vegas, Nevada;

20               o the fourteen firearms defendant purchased on or about March 2, 2017, at

21                   Ventura Munitions located in Las Vegas, Nevada;

22

23

24
     1
      The government hereby incorporates the specific make and model of those firearms as described in discovery
     materials already produced to defendant.
                                                     2
            Case 2:18-cr-00255-JAD-EJY Document 29 Filed 08/29/19 Page 3 of 4



 1             o the three firearms defendant purchased on or about July 7, 2017, at Ventura

 2                 Munitions located in Las Vegas, Nevada;

 3             o the three firearms defendant purchased on or about July 13, 2017, at Ventura

 4                 Munitions located in Las Vegas, Nevada;

 5             o the seven firearms defendant purchased on or about August 14, 2017, at

 6                 Ventura Munitions located in Las Vegas, Nevada;

 7             o the eight firearms defendant purchased on or about September 7, 2017, at

 8                 Ventura Munitions located in Las Vegas, Nevada;

 9             o the four firearms defendant purchased on or about September 21, 2017, at

10                 Ventura Munitions located in Las Vegas, Nevada; and

11             o the nine firearms defendant purchased on or about November 22, 2017 at

12                 Ventura Munitions located in Las Vegas, Nevada.

13   Finally, Agent Yun may testify regarding the ubiquity and approximate retail and after-

14   market (private party sale) prices of the firearms mentioned above.

15          A copy of Agent Yun’s curriculum vitae is attached here as Exhibit 1.

16          The government reserves the right to amend this notice prior to trial.

17
                                                       NICHOLAS A. TRUTANICH
18                                                     United States Attorney

19                                                      //s//Patrick Burns
                                                       _______________________________
20                                                     PATRICK BURNS
                                                       Assistant United States Attorney
21

22

23

24
                                               3
           Case 2:18-cr-00255-JAD-EJY Document 29 Filed 08/29/19 Page 4 of 4



 1                                     Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: Government’s Notice of

 4   Expert Witness Evidence, upon counsel for all defendants appearing in this matter via the

 5   CM/ECF system, by electronically filing said document.

 6   Dated: August 29, 2019

 7

 8                       /s/   Patrick Burns

                                PATRICK BURNS
 9                              Assistant United States Attorney
                                District of Nevada
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
